DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 5, 6, 11, 13, 18, 22-23, 25, 33-36 are pending.  Applicant’s previous election of inventive group I, claims 1, 3, 5, 6, 11, 13, 22-23, 25, 33-36 still applies and method claims 18 remain withdrawn.  Additional claims have been withdrawn due to Applicant’s previous elected species, with claims 23 (non-elected because no processing agent in sealant layer) and 34 (non-elected because no processing agent in metallizable layer) being withdrawn.  

    PNG
    media_image1.png
    73
    646
    media_image1.png
    Greyscale

Based on the above, the withdrawn claims are 18, 23, and 34 and the elected claims are 1, 3, 5, 6, 11, 13, 22, 25, 33, 35-36.
Response to Amendment
Applicant’s amendment of 09/22/22 and 09/27/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 35 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 35 recites different melting point/peak properties of the LLDPEs in sealant layer which does not appear to be supported.  There appears to be support for the melting peak of LLDPE in the sealant layer being lower than in the core layer ([0060] of the present PGPub), which is not equivalent to “different” melting peak, and there appears to be support for different densities in each of the film’s layers (see abstract of the PGPub).  There does not appear to be any support for generally different melting point/peak properties of the LLDPEs in sealant layer.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36 recites a lower viscosity in the sealant layer compared to the core layer but does not disclose the conditions for measuring viscosity such that it is unclear how to test for this property.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3, 5, 6, 11, 13, 22, 25, 33, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini et al. (U.S. 2003/0008153) in view of Breck (U.S. 2011/0252745) in view of Ralph (U.S. 5,272,016) in view of Mileti (U.S. 2011/0027507) in view of Cretekos (U.S. 6,074,762) in view of Sharps et al. (U.S. 2013/0309430) in view of Dou et al. (U.S. 2017/0282507) in view of Brindle et al. (U.S. 2016/0046736) in view of Riis et al. (U.S. 2015/0283029).
Regarding claims 1, 3, 5, 6, 11, 13, 22, 25, 33, 35-36, Migliorini teaches a film that is biaxially oriented (such that each layer is biaxially oriented, as in claims 1 [0075]), comprising a core layer and two sealant/skin layers on either side of the core, with each layer made of LLDPE ([0054], [0056], [0063]).  There are also transition layers between the skin layers and the core to enhance adhesion, which are also made of LLDPE ([0063]) and are part of the overall sealant layer on either side of the core (i.e., with each side of the core being covered by an intermediate LLDPE sub layer and a skin LLDPE sub layer, thereby forming an overall LLDPE sealant layer as claimed).  The outer skin layers are heat sealable ([0057], thus sealant layers as claimed) and also may bear metallization ([0075]-[0076]) as in claim 5, such that either layer may be considered a sealant layer and/or a metallization layer.  Migliorini also discloses primers ([0076], coatings to enhance adhesion) as in claim 6, treatments on the sealant layers ([0040]) as in claim 13.  The thickness of the overall film also overlaps the claimed range ([0075], 0.5 mils is about 12 microns).
As explained above, LLDPE may be used in each of the above layers (e.g., each of the intermediate layers, core layer and sealant/skin layers) and the intermediate layers may be part of the overall sealant layer as explained above.  Migliorini does not disclose that the LLDPE in each layer is different or that the sealant layer has a lower melting point/viscosity than the core layer. 
However, Breck is also directed to a multilayer film comprising outer skin/sealant layers and a core layer with each layer comprising LDPE (see abstract, [0114], [0121], [0129], [0160], [0162], [0170]) and teaches that a suitable type of LDPE in the outer skin layers and core layer is catalyzed to form LLDPE ([0186]) and has a density, MFI, and melting peak overlapping the values in the present specification (i.e., 0.909-0.935 density, and 0.5-1.5 dg/min MFI, equivalent to the g/10min units used in some examples in the present specification, also see FIG. 3, [0076] showing a suitable melting peak is 121.15 Celsius).  Breck also teaches that the outer skin layers and core layer may include “at least one” of these LDPE resins, such that each layer may include multiple different LDPE resins, which would inherently have some difference (e.g., density, MFI, and/or melting peak, as in claim 35-the claims place no limitation on how “different” these properties must be and therefore even a miniscule difference would satisfy the claimed limitation).  
Additionally, even if only one grade/type of LLDPE was included in each of these layers, the particular batches of a given grade/type of LLDPE will necessarily have some variation in their properties, including density, MFI, and melting peak, as in claim 35 (the claims place no limitation on how “different” these properties must be and therefore even a miniscule difference would satisfy the claimed limitation).  Additionally, even within a single batch of a given grade/type of LLDPE, there will be countless individual polymer chains that each have different properties to average out to yield the overall density, MFI, and melting peak, as in claim 35, of that grade/type of LLDPE, with each individual polymer chain having a slightly different density, MFI, and melting peak (the claims place no limitation on how “different” these properties must be and therefore even a miniscule difference would satisfy the claimed limitation).
Thus, it would have been obvious to have used at least one LLDPE having the density, MFI and melting peak properties disclosed by Breck for the LLDPE resins call for in Migliorini in the core and outer skin layers because Breck teaches that such LLDPE resins provide the desired functionality (i.e., a heat sealable LDPE film).
In addition to the above regarding the prior art teaching different LDPE in different layers, Ralph is also directed to films comprising heat sealable outer layers on a core layer and teaches that the melting point/peak of the core layer should be higher in order to provide effective heat sealability without compromising the structural integrity of the film as a whole (col. 4, lines 10-35) and teaches melting points within the range in the present specification (Table D, col. 10).  Thus, it would have been obvious to have made the sealant/skin layers of Migliorini have a lower melting point that the core layer, as taught by Ralph, to provide effective heat seal functionality as desired by Migliorini.  With the sealant layer having a lower melting point than the core layer, the sealant layer would have a lower viscosity than the core layer at that melting point (because the core layer would still be solid at that temperature) as in claim 36.  The teachings of Ralph above provide an additional and alternative rationale that renders obvious the limitations of claim 1 with respect to differences in the LLDPE in the layers (i.e., different melting peaks will also inherently have different densities and MFI).  It is noted that the claims place no limitation on how “different” these properties must be and therefore even a miniscule difference would satisfy the claimed limitation.
In addition to the above regarding different LDPE materials in the skin layers, Mileti is also directed to heat sealable multilayer materials and discloses that the melting/sealing temperature for the skin/sealant layers on the opposite sides of the multilayer material may be different so that the different sides of the multilayer material can be sealed in different ways, with the heat seal (melting) temperature of LDPE being disclosed as overlapping the melting peak of the present specification (see abstract, FIG. 1, FIG. 3, [0010], [0036]-[0038]).  Thus, it would have been obvious to have made the LLDPE in one skin layer of Migliorini have a different seal temperature than the LLDPE in the other skin layer of Migliorini (both within the claimed range), as taught by Mileti, so that the article can be used in packaging applications that require different types of heat seals for the different layers.  The teachings of Mileti above provide an additional and alternative rationale that renders obvious the limitations of claim 1 with respect to differences in the LLDPE in the layers.  It is noted that the claims place no limitation on how “different” these properties must be and therefore even a miniscule difference would satisfy the claimed limitation.
Migliorini generally discloses antiblock additives for the skin layers and suggests other optional additives ([0061]-[0062]), as well as disclosing that the intermediate layers (part of the overall sealant and metallizable layers as claimed) include silicone additives that lower friction (i.e., slip agent) and migrate into the skin layers ([0065]-[0068]) but does not explicitly disclose other processing additives as claimed.  However, Breck teaches that the outer sealant layers of such a film may include slip agent, antiblocking agent and/or other processing aid ([0198]-[0205]) (with slip agent and antiblocking agent both qualifying as processing aids based on [0027] of the present PGPub) to aid in extrusion.  Thus, it would have been obvious to have included such additives in the skin layers of Migliorini as taught by Breck to aid in extrusion (and to prevent blocking, allow the film to slip over various surfaces, and aid in processing, respectively).  No other ingredients are required in the outer skin/sealant layers of modified Migliorini (just LLDPE, slip agent, antiblocking agent and/or processing aid), such that the sealant layer consists of these ingredients as in claim 25.  As explained above, Migliorini teaches that the sealant layers may be metallized such that the claimed metallizable layer would also consist of the above ingredients (with slip agent, antiblocking agent, and processing aid all effectively being a processing additive based on [0027] of the present PGPub) as in claims 22 and 33.  The core layer in modified Migliorini is not required to include any ingredients besides LLDPE and thus falls within the elected species.  Based on the above, there are three layers in modified Migliorini: a sealant layer (comprising the top skin and top intermediate layer, as explained above), the core layer, and a bottom metallizable layer (comprising the bottom intermediate and bottom skin layer).
Modified Migliorini does not disclose silicone gum as in claim 3, but Cretekos is also directed to multilayer sealing films and teaches that silicone gum is a suitable antiblock agent (Migliorini also generally suggests polydimethylsiloxane antiblock agent for the sealant/metallizable layers, [0061]) and may be used in an amount overlapping claim 3 (see abstract, col. 4, lines 40-col. 5, line 5).  Thus, it would have been obvious to have used the silicone gum from Cretekos for the generic polydimethylsiloxane antiblock agent already generally called for in Migliorini because Cretekos discloses that it provides the desired property (antiblocking).  Antiblocking is also a kind of slip additive, as in claim 3, because it prevents the surface of the film from blocking with (i.e., sticking to) itself when wound onto a roller.
Migliorini does not disclose the claimed copolymers of claim 11.  However, Sharps is also directed to polyolefin heat sealable layers (as in Migliorini) and teaches that maleic anhydride grafted LLDPE as a known suitable heat sealable material ([0016]) such that it would have been obvious to have used such a material in the heat sealable layers of Migliorini because it provides the desired functionality (i.e., heat sealability).  Additionally and alternatively to Sharps, Dou is also directed to heat sealable layers and teaches that MAH grafted LLDPE is more polar than LLDPE and provides improved adhesion ([0031]-[0033]) such that it would have been obvious to have used such a material in the heat sealable layers of Migliorini in order to improve adhesion.  Additionally and alternatively to Sharps and Dou, Brindle is also directed to LLDPE (as already generally called for in Migliorini) and teaches that MAH grafted LLDPE provides improved adhesion over a wide temperature range (see abstract, [0005]) such that it would have been obvious to have used such a material as the LLDPE of Migliorini in order to improve adhesion over a wide temperature range.  MAH grafted LLDPE is considered a type of LLDPE and therefore does not contradict the consisting of language in the claims.
Based on the above, modified Migliorini teaches overlapping layer order (i.e., arrangement of core, sealant, and metallization layers) and materials (i.e., LLDPE, MAH-LLDPE, and aluminum) in the film compared to the films in the present application that achieve the claimed barrier properties of claim 1 such that these overlapping teachings in modified Migliorini will inherently result in the same properties as the overlapping teachings of the present application (i.e., properties within the claimed ranges).
In addition and as an alternative to the above inherency rationale with respect to the barrier properties of claims 1, Riis is also directed to heat sealable multilayer films with metallization layers (see abstract, [0056], [0057]-[0060]) and discloses that an aluminum metallization layer (like the one already taught in Migliorini) may be employed to achieve oxygen and water transmission properties that allow the film to be a barrier film, such that it would have been obvious to have made the metallization layer already taught in Migliorini provide the oxygen and water transmission properties of Riis such that the film has barrier properties as taught by Riis.  The transmission rates in Riis overlap the claimed range but are not measured at the same conditions, however, given the substantial degree of overlap, the transmission rates in Riis would still overlap the claimed range if measured under the claimed conditions.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
The amendment to the specification (in the version of the amendment of 09/27/22) appears supported based on the use of the MFR units elsewhere in the specification and also based on those units being the standard units used by one having ordinary skill in the art.
Applicant argues that Migliorini does not disclose a three layer film.  First, it does not appear that the present claims require only three layers in the film because the claims do not recite “only three layers” or something equivalent and there are dependent claims that recite additional layers (e.g., primer in claim 6, metallization layer in claim 5).  Second, even if the claims did require only three layers, as explained above, the intermediate layers in Migliorini are considered part of the overall sealant layer/metallizable layer (along with the skin layers in Migliorini), especially because the skin and intermediate layers both include LDPE and because the silicone ingredient in the intermediate layer is disclosed as migrating into the skin layer (showing that the two layers effectively become one layer after lamination).  Furthermore, to the extent Applicant considers the silicone in the intermediate layer to be precluded by the claims, it is noted that this ingredient is included to lower friction and thus is a slip agent/processing agent as claimed.
Applicant refers to the final wherein clause in claim 1 as not being obvious over the cited references but appears to have ignored the inherency argument in the rejection and the alternative overlapping ranges argument in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787